Case 6:15-cv-01855-TAD-CBW Document 375 Filed 09/09/19 Page 1 of 10 PageID #: 12761



                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                        LAFAYETTE DIVISION
   TOTAL REBUILD, INC.                                    CASE NO. 6:15-CV-1855
   VERSUS                                                 JUDGE TERRY A. DOUGHTY
   PHC FLUID POWER, L.L.C.                                MAG. JUDGE CAROL B.
                                                          WHITEHURST

                                                 RULING

           This is a patent infringement case in which Plaintiff Total Rebuild (“Plaintiff”) contends

    systems and/or methods utilized by or through Defendant PHC (“Defendant”) infringe claims of

    United States Patent No. 8,146,428 (“the ’428 Patent”). The ’428 Patent is directed to systems

    and methods for safely testing devices and components under high-pressure.

           Pending before the Court is Defendant’s “Motion in Limine regarding Accused Systems

    Not Identified in Infringement Contentions” [Doc. No. 296]. Plaintiff responded to the motion.

    [Doc. No. 331].

           For the following reasons, the motion is GRANTED IN PART and DENIED IN PART.

   I.      PERTINENT FACTS AND PROCEDURAL HISTORY

           Defendant moves the Court to enforce the Patent Rules for the Eastern District of Texas

    (“Patent Rules”) in this case. Defendant argues that the Joint Scheduling Order set a due date of

    August 8, 2016, for Plaintiff to comply with Patent Rule 3-1. [Doc. No. 296-1 at 5] (citing Doc.

    No. 50 at 1).1 Patent Rule 3-1 requires Plaintiff to serve infringement contentions that identify the

    “Accused Instrumentality,” and includes “[a] chart identifying specifically where each element of

    each asserted claim is found within each Accused Instrumentality.” [Doc. No. 51-1 at 6-7].


   1
     Citations to the parties’ filings are to the filing’s number in the docket [Doc. No.] and pin cites
   are to the page numbers assigned through ECF.


                                               Page 1 of 10
Case 6:15-cv-01855-TAD-CBW Document 375 Filed 09/09/19 Page 2 of 10 PageID #: 12762



            On August 23, 2016, Plaintiff served its Disclosure of Asserted Claims and Preliminary

    Infringement Contentions (“Original Infringement Contentions”) on Defendant. [Doc. No. 296-1

    at 5). Defendant argues that the Original Infringement Contentions include only generic names

    without any reference to any specific device or process as required by Patent Rule 3-1(b). Id. at 6.

    On January 23, 2017, Plaintiff served its Supplemental Disclosure of Asserted Claims and

    Preliminary Infringement Contentions (“First Supplemental Contentions”) on Defendant. Id.

    Defendant contends that the First Supplemental Contentions include the identical Patent Rule 3-

    1(b) disclosure found in the Original Infringement Contentions. Id. Defendant further contends

    that Plaintiff’s counsel “spent over 20 hours at PHC’s Houston, Texas facility reviewing,

    inspecting, and scanning design documents, drawings, and other related documents for pressure

    testing systems sold by PHC,” on June 7-9, 2017. Id. at 7.

            On August 27, 2018, over a year after the on-site review, Plaintiff served its Second

    Supplemental Disclosure of Asserted Claims and Preliminary Infringement Contentions (“Second

    Supplemental Contentions”) on Defendant. Id. at 8.           Defendant argues that the Second

    Supplemental Contentions include only generic names without any reference to any specific

    device or process as required by Patent Rule 3-1(b). Id. at 9. On November 30, 2018, Plaintiff’s

    counsel sent the following email to Defendant regarding infringement contentions for specific

    units. Id. at 10.




                                               Page 2 of 10
Case 6:15-cv-01855-TAD-CBW Document 375 Filed 09/09/19 Page 3 of 10 PageID #: 12763




    [Doc. No. 296-2 at 2]. On December 6, 2018, Plaintiff’s counsel sent the following email stating

    that its Third Supplemental Infringement Contentions would be “accurate and sufficiently detailed

    regarding each unit.”




    [Doc. No. 296-3 at 2]. On December 10, 2018, over three and a half years after this case began,

    Plaintiff served its Third Supplemental Infringement Contentions on Defendant. [Doc. No. 296-1

    at 11).   On February 28, 2019, Defendant moved to strike Plaintiff’s Third Supplemental

    Infringement Contentions (“Motion to Strike”). [Dkt. No. 243]. Defendant argued in the Motion

    to Strike that Plaintiff was attempting to vastly expand its infringement theories, and that the Third

    Infringement Contentions were untimely because they were served over 2 years after the deadline,

    and after fact discovery had closed. Id. at 1.



                                                Page 3 of 10
Case 6:15-cv-01855-TAD-CBW Document 375 Filed 09/09/19 Page 4 of 10 PageID #: 12764



           On March 28, 2019, the Court granted the Motion to Strike and found that Plaintiff was

    improperly trying to expand its infringement contention by taking the new position that “using

    pumps or pump systems outside an explosion-safety housing can infringe its patent.” [Doc. No.

    263 at 2] (emphasis in original). The Court noted that Plaintiff “does not dispute that its latest

    contentions ‘vastly expand’ its claims or that it failed to serve the contentions until December

    2018.” Id. Instead, Plaintiff argued that its supplementation was timely because the Court has not

    adopted the proposed scheduling order (Doc. No. 162-1) and local rules allow it to amend its

    contentions as late as 30 days after a claim-construction ruling. Id.

           The Court found that “[b]ecause the Court has not made a claim-construction ruling, Local

    Patent Rule 3-6(a) does not apply.” Id. at 3. The Court further found that the factors courts

    consider when evaluating motions to strike all weighed in favor of striking the contentions. Id. at

    4-5. The Court then granted Defendant’s Motion to Strike Infringement Contentions (Doc. 243),

    and further ordered that Plaintiff “is PRECLUDED from proceeding on any infringement theory

    not identified with sufficient specificity in its original infringement contentions, first supplemental

    infringement contentions, or second supplemental infringement contentions. A boilerplate

    allegation of infringement under a doctrine-of-equivalents theory is insufficient.” Id. at 6.

           On April 1, 2019, Plaintiff’s counsel stated in an email that it was asserting infringement

    by “one additional system attached as a pdf to this email,” which is identified in the email as

    “PHC-TB-15-W-ASFB10-ASF150-RV-CR-SPCL” to Wells Dynamics. [Doc. No. 296-1 at 12].

    Per the April 1, 2019 email, the eight systems Plaintiff identified as infringing are as follows:

           1. PHC-TB-30-W-ASF100-HSF302-RC to Cameron (hereinafter “Cameron
           Black”)

           2. PHC-TB-23-W-ATV4-HSF202-RV-RC to Cameron (hereinafter “Cameron
           North Dakota”);




                                                Page 4 of 10
Case 6:15-cv-01855-TAD-CBW Document 375 Filed 09/09/19 Page 5 of 10 PageID #: 12765



           3. PHC-TB-15-W-ASFB10-ASF150-RC-CR-SPCL to Well Dynamics (hereinafter
           “Well Dynamics”);

           4. PHC-TB-23-W-ATV4-HSF202-4RC to GE (hereinafter “GE Oil”);

           5. PHC-TB-15-W-ATV4-GSF100-ASF150-AGT62-152-RC to Baker Hughes
           (hereinafter “Baker Hughes Emmott”);

           6. PHC-TB-15-W-ASFB22-HSF202-RC to Cameron (hereinafter “Cameron
           Brown”);

           7. PHC-TB-20-W-ATV4-HSF202-RC to GE (hereinafter “GE Canton”); and

           8. PHC-TB-15-W-ATV4-GSF100-ASF150-DL-1 to Baker Hughes (hereinafter
           “Baker Ok Long”).

    Id. at 12. On July 19, 2019, Plaintiff served its proposed pretrial order on Defendant. Id. (citing

    Doc. No. 290-2). Defendant argues that in its proposed pretrial order, Plaintiff attempts to include

    place holders that do not identify specific systems. [Doc. No. 296-1 at 12]. Defendant also argues

    that Plaintiff identifies two more systems of infringement. Id. The systems or categories of

    systems that Plaintiff accuses of infringement in its draft pretrial order are as follows:

           1. “PHC products and services identified as PHC Bunker Test Systems, also
           identified as ‘Test Bench’, ‘Test Bunker’, ‘High/Low Pump System’, and denoted
           with the model no. prefix ‘PHC-TB…’”;

           2. “PHC’s products and services identified as Remote Control, Multiple Outlet Test
           System, also identified as ‘High/Low Pump Skid’ and denoted with the model no.
           prefix ‘PHC-PS…’”;

           3. Cameron North Dakota (PHC-TB-23-W-ATV4-HSF202-RV-RC to Cameron
           a/k/a PHC-PS-23-W-ATV4-HSF202-RV-RC);

           4. Cameron Black (PHC-TB-30-W-ASF100-HSF302-RC to Cameron);

           5. GE Oil (PHC-TB-23-W-ATV4-HSF202-4RC to GE a/k/a PHC-PS-23-W-
           ATV4-HSF202-RC);

           6. Cameron Brown (PHC-TB-15-W-ASFB22-HSF202-RC to Cameron);

           7. Baker Hughes Emmott (PHC-TB-15-W-ATV4-GSF100-AGT62-152-RC to
           Baker Hughes);



                                                Page 5 of 10
Case 6:15-cv-01855-TAD-CBW Document 375 Filed 09/09/19 Page 6 of 10 PageID #: 12766




           8. Baker Ok Long (PHC-TB-15-W-ATV4-GSF100-ASF150-DL-1 to Baker
           Hughes Oklahoma);

           9. PHC-TB-10-W-ATV-GSF100-DL-1 to Baker Hughes Oklahoma (hereinafter
           “Baker Ok Short”);

           10. GE Canton (PHC-TB-20-W-ATV4-HSF202-RC to GE); and

           11. “an additional infringing system at the Cameron North Dakota facility.”

    [Doc. No. 290-2 at 5-7]. Defendant argues that the Court should “exclude and preclude Plaintiff

    from asserting infringement by the systems and categories of systems identified at 1-4 and 11

    above because (1) none of the systems were identified in an infringement contention ‘by name and

    model number,’ as required by Patent Rules 3-1(b); (2) claim charts are not provided for any

    system identifying ‘specifically where each element of each asserted claim is found within each

    [accused system],’ as required by Patent Rule 3-1(c); and (3) Total’s assertion of the systems is

    already precluded by the Ruling and Order because infringement theories for each system are not

    identified with ‘sufficient specificity’ in the Original, First Supplemental, or Second Supplemental

    Infringement Contentions.” [Doc. No. 296-1 at 13-14].2

           Plaintiff responds that Defendant does not point to evidence demonstrating lack of

    “adequate notice and information” by which Plaintiff might “practice litigation by ambush.” [Doc.

    No. 331 at 2] (citing Computer Acceleration Corp. v. Microsoft Corp., 503 F.Supp.2d 819, 822

    (E.D. Tex., 2007)). Plaintiff argues that there is no credible assertion that Defendant lacks the

    actual knowledge, which is the overriding purpose of the procedural rule it seeks enforced. Id.



   2
     In its motion, Defendant includes a footnote stating that “[t]he systems identified in #5-10 above
   have their pump and pumps systems outside of the explosion proof housing. The Court has already
   ruled Total may not assert infringement by systems with pumps and pumps systems outside of the
   explosion proof housing because Total did not timely disclose that theory of infringement. Ruling
   and Order at 2, 6 (Dkt. 263). PHC has filed a separate motion in limine to exclude those systems.”
   [Doc. No. 296-1 at 14 n.5]


                                               Page 6 of 10
Case 6:15-cv-01855-TAD-CBW Document 375 Filed 09/09/19 Page 7 of 10 PageID #: 12767



   II.    ANALYSIS

          Patent Rule 3-1 requires Plaintiff to serve infringement contention on Defendant that

   include the following information:

          (b) Separately for each asserted claim, each accused apparatus, product, device,
          process, method, act, or other instrumentality (“Accused Instrumentality”) of each
          opposing party of which the party is aware. This identification shall be as specific
          as possible. Each product, device, and apparatus must be identified by name or
          model number, if known. Each method or process must be identified by name, if
          know, or by any product, device, or apparatus which, when used, allegedly results
          in the practice of the claimed method or process:

          (c) A chart identifying specifically where each element of each asserted claim is
          found within each Accused Instrumentality, including for each element that such
          party contends is governed by 35 U.S.C. § 112(6), the identity of the structure(s),
          act(s) or material(s) in the Accused Instrumentality that performs the claimed
          function.

   [Doc. No. 51-1 at 6-7]. “The overriding principle of the Patent Local Rules is that they are

   designed [to] make the parties more efficient, to streamline the litigation process, and to articulate

   with specificity the claims and theory of a plaintiff’s infringement claims.” Geovector Corp. v.

   Samsung Elecs. Co., No. 16-cv-02463-WHO, 2017 U.S. Dist. LEXIS 3626, at *8 (N.D. Cal. Jan.

   9, 2017) (citation omitted). Here, Defendant does not contend that Plaintiff has failed to identify

   specific systems. Indeed, the evidence before the Court indicates that Plaintiff has identified

   specific systems, whether it be through emails or infringement contentions. “[A]ll courts agree

   that the degree of specificity under Local Rule 3-1 must be sufficient to provide reasonable notice

   to the defendant why the plaintiff believes it has a ‘reasonable chance of proving infringement.’”

   Id. (citation omitted). Moreover, “the local rules do not ‘require the disclosure of specific evidence

   nor do they require a plaintiff to prove its infringement case.’” Id. (citation omitted).

          However, the Local Rules do require identifying the Accused Instrumentality “as specific

   as possible.” The evidence indicates that Plaintiff had the opportunity to conduct an on-site review

   and was able to identify specific systems. Indeed, Plaintiff’s counsel was able to identify seven


                                               Page 7 of 10
Case 6:15-cv-01855-TAD-CBW Document 375 Filed 09/09/19 Page 8 of 10 PageID #: 12768



   specific systems in the November 30, 2018 email, and Plaintiff’s counsel further confirmed these

   units as the Accused Instrumentality “so that [Defendant’s counsel] are not kept in the dark as to

   what units our contentions will be directed.” [Doc. Nos. 296-2 and 296-3]. Thus, Plaintiff has

   provided Defendant with adequate notice as it relates to specific units previously identified by

   Plaintiff.

           That said, the evidence before the Court also indicates that Plaintiff is attempting to insert

   place holders to allow it to accuse previously unidentified systems. The Court finds that this is

   “litigation by ambush.” Comp. Acceleration Corp. v. Microsoft Corp., 503 F.Supp.2d 819, 822

   (E.D. Tex. 2007). To the extent that a system was not specifically identified by Plaintiff, Plaintiff

   is precluded and excluded from accusing a newly identified system under the guise that it includes

   the prefix “PHC-TB” or “PHC-PS”, or that it was “an additional infringing system at the Cameron

   North Dakota facility.” See, e.g., Doc. No. 260-2 at 5-6, 7. This case has labored on for more than

   four years. The undersigned is the third district court judge assigned to this case. There has been

   multiple Scheduling Orders, and the trial date was continued multiple times, at the request of both

   Defendant and Plaintiff.3 The parties have had more than ample to prepare the case for trial. Any

   prejudice that results is due that parties’ lack of diligence or attempt at last minute gamesmanship.4



   3
      For a detailed summary of the procedural history of this case see the Court’s Ruling on
   Defendant’s Motion to Exclude the Royston Report and Preclude the Testimony of John W.
   Royston. [Doc. No. 359 1-4].
   4
     In deciding this motion, the Court has considered the following non-exclusive list of factors:
           1. The danger of unfair prejudice;
           2. The length of the delay and its potential impact on judicial proceedings;
           3. The reason for the delay, including whether it was within the reasonable control of the
           party responsible for the delay;
           4. The importance of the particular matter, and if vital to the case, whether a lesser
           sanction would adequately address the other factors to be considered and also deter future
           violations of the court's scheduling orders, local rules, and the federal rules of procedure;
           and
           5. Whether the offending party was diligent in seeking an extension of time, or in


                                               Page 8 of 10
Case 6:15-cv-01855-TAD-CBW Document 375 Filed 09/09/19 Page 9 of 10 PageID #: 12769



          In summary, to the extent that Plaintiff previously identified a specific system, the motion

   is denied. Specifically, Plaintiff is not precluded or excluded form accusing the following systems:

          1. Cameron Black (PHC-TB-30-W-ASF100-HSF302-RC to Cameron);

          2. Cameron North Dakota (PHC-TB-23-W-ATV4-HSF202-RV-RC to Cameron a/k/a
             PHC-PS-23-W-ATV4-HSF202-RV-RC);

          3. Well Dynamics (PHC-TB-15-W-ASFB10-ASF150-RC-CR-SPCL);

          4. GE Oil (PHC-TB-23-W-ATV4-HSF202-4RC to GE a/k/a PHC-PS-23-W-ATV4-
             HSF202-RC);

          5. Baker Hughes Emmott (PHC-TB-15-W-ATV4-GSF100-AGT62-152-RC to Baker
             Hughes);

          6. Cameron Brown (PHC-TB-15-W-ASFB22-HSF202-RC to Cameron);

          7. GE Canton (PHC-TB-20-W-ATV4-HSF202-RC to GE);

          8. Baker Ok Long (PHC-TB-15-W-ATV4-GSF100-ASF150-DL-1 to Baker Hughes
             Oklahoma); and

          9. Baker Ok Short (PHC-TB-10-W-ATV-GSF100-DL-1 to Baker Hughes Oklahoma).

          To be clear, inclusion of a system on this list does not mean that Plaintiff is now allowed

   to assert new infringement theories that were previously struck by the Court. In other words, this

   Ruling and Order does not supersede or revoke the Court’s previous Rulings and Orders regarding

   Plaintiff’s Third Infringement Contentions, and Systems with Testing Equipment Outside of the

   Housing. See, e.g., Doc. Nos. 263, 282, 283, 327, 328.5

   III.   CONCLUSION

          For the foregoing reasons, Defendant’s Motion in Limine [Doc. No. 296] is DENIED IN


            supplementing contentions, after an alleged need to disclose the new matter became
            apparent.
   See, e.g., Betzel v. State Farm Lloyds, 480 F.3d 704, 2007 WL 603036, *2 (5th Cir. 2006)(listing
   factors to consider for exclusion of evidence)
   5
     It is the Court’s understanding that the parties agree on which systems on the list have been
   previously excluded by the Court. See, e.g., Doc. No. 296-1 at 14 n.5, Doc. No. 331 at 1 n.1.


                                              Page 9 of 10
Case 6:15-cv-01855-TAD-CBW Document 375 Filed 09/09/19 Page 10 of 10 PageID #:
                                  12770


 PART and GRANTED IN PART.

       Monroe, Louisiana, this 9th day of September, 2019.



                                                  ____________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE




                                        Page 10 of 10
